DETAILED ACTION

Response to Amendment
The Amendment filed 5/24/2022 has been entered. Claims 1-20 remain pending in the application. Claims 21 was cancelled. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“diverting element” as recited in claims 1, 11 and 21 (first, “element” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “diverting”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “diverting” preceding the generic placeholder describes the function, not the structure, of the element).
“coupling feature” as recited in claims 2 and 12 (first, “feature” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “coupling”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “coupling” preceding the generic placeholder describes the function, not the structure, of the feature).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the generic placeholder or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“table element” as recited in claims 1, 11 and 20 (first, “element” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “table”; third, the generic placeholder is modified by sufficient structure for performing the claimed function – e.g., the term “table” preceding the generic placeholder describes the structure, of the element).
“fence element” as recited in claim 20 (first, “element” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “fence”; third, the generic placeholder is modified by sufficient structure for performing the claimed function – e.g., the term “fence” preceding the generic placeholder describes the structure, of the element).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Sweetser (US 3246675) teaches a cutting system, comprising: 
a table element (10); 
a movable blade (13);
a diverting element (assembly of 23, 24 and 25, since the diverting element is angled with respect to the upper table surface as disclosed and divert the material cut, therefore the diverting element is considered as equivalence under 112f interpretation).
Sweetser fail to teach a motor, the movable blade operably coupled to the motor, and a blade guard, wherein the blade guard limits a thickness of a material to be cut, where a portion of the diverting element is positioned above an upper surface of the table elements and wherein the diverting element is configured to contact a strip portion of the material to guide the strip portion downward relative to an upper surface of the table element at an angle of between about 20 degrees to about 80 degrees with respect to an upper surface of the table element.
Sasaki (US 20050211034 A1) teaches a table saw (see Figure 55), wherein a saw blade (303) is power by an electric motor (307, paragraph 0013).
It would have been obvious to one of ordinary skill in the art to modify the device of Sweetser to add a motor to the saw blade, as taught by Sakai, in order to drive the saw blade to cut the work material (paragraph 0013 of Sasaki).
Gass (US 201120216665 A1) teaches a table saw with a blade guard (20), wherein the blade guard limits a thickness of a material to be cut (paragraph 0044).
It would have been obvious to one of ordinary skill in the art to modify the device of Sweetser to add a blade guard, as taught by Gass, in order to limits a thickness of a material to be cut (paragraph 0044 of Gass).
Burns (US 4418594) teaches a saw (40) with a table element (26) and a diverting element (28) is positioned above an upper surface of the table element (see Figure 1).
Brewer (US 3866502) teaches a saw (26) with a table element (10) and a diverting element (12) is positioned above an upper surface of the table element (see Figure 1).
Examiner notes that Burns and Brewer only teach the diverting element contacting the cutoff element and guiding the cut element downstream of the saw, however either references teach guiding a strip portion downward relative to an upper surface of the table element at an angle between 20 degrees.
Furthermore, no additional prior art could be found to teach the claimed limitations either alone nor in combination to further modify the device of Sweetser, Sasaki, Gass, Burns and Brewer. (Such as teaching “guiding a strip portion downward relative to an upper surface of the table element”). Thus claim 1 is allowable, claims 2-10 are allowable by virtue of its dependency on claim 1. Claims 11-20 are allowed for the same reason as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479. The examiner can normally be reached Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        6/30/2022

/EVAN H MACFARLANE/Examiner, Art Unit 3724                                                                                                                                                                                                        6